DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the free bracket end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafele (DE 20 2016102176).

Referring to claim 1:  Hafele teaches a connector for butt-joining two components, comprising: two connector parts (item 1) which, mutually rotated through 90°, can be pushed together, into one another, into a locked assembly position and are in the form of U-shaped brackets having two outer bracket arms (item 7), which respectively have a rear plug-in portion for insertion into a circular drill hole of one component and an expandable front plug-in portion, forming the free bracket end, for insertion into a circular drill hole of the other component; a middle bracket arm (item 10)for expansion of the two front plug-in portions of the respectively other bracket in the assembly position; and at least one locking portion for the mutual locking of the two brackets in the assembly position (figure 2b); wherein the outer sides of the rear plug-in portions are each configured as partial lateral surfaces of the same circular cylinder or, at least approximately, as partial lateral surfaces of the same circular cylinder (figures 2a and 2b).

Referring to claim 2:  Hafele teaches all the limitations of claim 1.  Additionally, Hafele teaches the two brackets are structurally identical (figure 1).

Referring to claim 3:  Hafele teaches all the limitations of claim 1.  Additionally, Hafele teaches wherein the two outer bracket arms have on the outside, between the rear and the front plug-in portion, respectively a radially outwardly protruding supporting rib (item 11).

Referring to claim 4:  Hafele teaches all the limitations of claim 3 as noted above.  Additionally, Hafele teaches wherein the front plug-in portions have on the outside respectively at least one radially outwardly protruding nose, which protrudes less far than the supporting rib (figure 2a).

Referring to claim 5:  Hafele teaches all the limitations of claim 1 as noted above.  Additionally, Hafele teaches the front plug-in portions have on the outside a plurality of transverse ribs (item 8).

Referring to claim 6:  Hafele teaches all the limitations of claim 5 as noted above.  Additionally, Hafele teaches at least the foremost transverse rib protrudes less far outward than the rearmost transverse rib (figure 1).

Referring to claim 7:  Hafele teaches all the limitations of claim 1 as noted above.  Additionally, Hafele teaches the front plug-in portions have at their free ends, on the inside, respectively a recess (item 9).

Referring to claim 8:  Hafele teaches all the limitations of claim 1 as noted above.  Additionally, Hafele teaches the locking portions are formed by inner catches (item 9), which on the inside are provided respectively on the front plug-in portions, and by outer catches (item 8), which on the outside are provided respectively on the rear plug-in portions and/or on the middle bracket arm.

Referring to claim 10:  Hafele teaches all the limitations of claim 1 as noted above.  Additionally, Hafele teaches the rear plug-in portions, at least on a partial length, have a longitudinal slot (figure 2b).

Referring to claim 11:  Hafele teaches all the limitations of claim 1 as noted above.  Additionally, Hafele teaches the two brackets are plugged one into the other, mutually rotated through 90o, with the front plug-in portions of one bracket between the front plug-in portions of the respectively other bracket, beyond the subsequent assembly position into a preassembly position, in which the front plug-in portions of one bracket protrude in its plug-in direction over the middle bracket arm of the respectively other bracket, and in that the two brackets are slidable out of the preassembly position back into the assembly position (figure 2a to figure 2b).

Referring to claim 12:  Hafele teaches an arrangement comprising two mutually abutting components and a connector, located in the assembly position, wherein the connector comprises: two connector parts (item 1) which, mutually rotated through 90°, can be pushed together, into one another, into a locked assembly position and are in the form of U-shaped KSMS21413CON13 brackets having two outer bracket arms (item 7), which respectively have a rear plug-in portion for insertion into a circular drill hole of one component and an expandable front plug-in portion, forming the free bracket end, for insertion into a circular drill hole of the other component; a middle bracket arm (item 10) for expansion of the two front plug-in portions of the respectively other bracket in the assembly position; and at least one locking portion for the mutual locking of the two brackets in the assembly position (figure 2b); the outer sides of the rear plug-in portions being each configured as partial lateral surfaces of the same circular cylinder or, at least approximately, as partial lateral surfaces of the same circular cylinder, and wherein the front plug-in portions of the two brackets are inserted respectively in a drill hole of the components and are therein expanded respectively outward by the middle bracket arms of the pushed-together components and the two brackets are locked together (figure 2a to figure 2b).

Referring to claim 13:  Hafele teaches all the limitations of claim 12 as noted above.  Additionally, Hafele teaches the drilling depth of at least one of the two drill holes corresponds to the length of the front plug-in portions of the inserted bracket (figure 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafele.

Referring to claim 14:  Hafele teaches all the limitations of claim 12 as noted above.  Hafele does not specifically teach the two components are two chipboards.  However, the Examiner gives Official Notice that it is well known in the art to use butt-connectors in a chip board assembly process in order to easily assemble chip board components.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635